PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/633,222
Filing Date: 26 Jun 2017
Appellant(s): United Technologies Corporation



__________________
Aaron P. Bumgarner
For Appellant







This is in response to the appeal brief filed March 4, 2021.


EXAMINER’S ANSWER

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated October 4, 2021 from which the appeal is taken have been modified by the Advisory Action  dated December 13, 2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The 35 USC 112(b) rejection of claims 9 and 17-20 (as provided at paragraph 9 of the October 4, 2021 Office Action) is withdrawn as discussed in the Advisory Action of December 13, 2021.

(2) Response to Argument
	Rejection of Claim 9 under 35 USC 103
	(A)(1) (note paragraph 14 of the October 4, 2021 Office Action) The rejection of claims 9, 17 and 20 under 35 U.S.C. 103 as being unpatentable over Guo et al (US 2012/0099972) in view of  Yasuda et al (US 6071627), Japan 62-297451 (hereinafter ‘451) and Zajchowski et al (US 5879753), and as evidenced by Gurt Santanach (US 2015/0267544)
	(A)(2) (note paragraph 16 of the October 4, 2021 Office Action) The alternative rejection of claims 9, 17 and 20 under 35 U.S.C. 103 as being unpatentable over Guo et al (US 2012/0099972) in view of Nissley et al (US 5705231). Hasz et al (US 5660885), Darolia et al (US 6255001, hereinafter Darolia ‘001), Japan 62-297451 (hereinafter ‘451), and Zajchowski et al (US 5879753).
	The Examiner notes that it is understood (noting the discussion of references at page 7 of the Appeal Brief) that appellant is arguing both the (A)(1) and (A)(2) rejections as listed above at pages 4-8 of the Appeal Brief of March 4, 2022.
	Appellant’s Arguments
At pages 4-6 of the March 4, 2022 Appeal Brief, appellant argues that the cited art does not disclose a method of forming an inner air seal that includes the specific steps as presently claimed (citing the entire claim language of independent claim 9), and as such the systems disclosed in the cited art cannot achieve the disclosed benefits of the claimed method for forming an inner air seal.  As to such benefits, appellant refers to paragraphs 0043 and 0044 of the application as filed and the Inventor Declaration that was filed January 26, 2021, arguing that the use of an interlayer in the inner air seal produced by the method of the pending claims has unexpectedly reduced spallation by preventing in-plane cracking, with holding the substrate and bond coat at a temperature of 600-1600 degrees F resulting in improved bonding between coating particles in the interlayer, and applying the abrasive layer with the substrate at a lower temperature (200 to 1200 degrees F) than the temperature used to form the interlayer manages the coating modulus and the resultant stresses associated with the coefficient of thermal expansion differences and mechanical strains, and the method results in an inner air seal of surprising robustness and durability, and that dense, high modulus coatings having a thickness such as the claimed interlayer do not typically result in reduced spallation due to their high elastic modulus, and thus it was surprising that the use of the claimed interlayer resulted in reduced spallation.  Paragraph 0043 of the specification is also cited, noting the interlayer 414 provides a tough interface with the bond coat 412 that exhibits a higher resistance to crack propagation than the abrasive layer 420, thus improving spallation resistance.
	Furthermore, at pages 6-8 of the Appeal Brief of March 4, 2022, appellant argues that as to the use of Guo, that Guo uses a bi-layer abrasive coating and the presence of a third layer is not considered, and the ceramic layer 64 employs vertical microcracks for mechanical integrity and would  not benefit from the addition of an interlayer, and would introduce higher stresses at the bond coat/ceramic interface and may actually increase propensity for spallation, and that the aluminum oxide layer of Freling is to provide an oxygen barrier for oxidation resistance and there is no motivation to introduce to the coating system of Guo where vertical microcracking desired. Appellant further argues that Guo does not provide the claimed interlayer application features or the application of the abrasive layer at a temperature 400 degrees less than the substrate temperature used to form the interlayer, for example.  Furthermore, appellant further lists features of the other cited art, including Yasuda, ‘451, Zajchowski, Santanach,, Nissley, Hasz, and Darolia and argues that none of these (note first paragraph of page 7 of the Appeal Brief) disclose all the features claimed in claim 9 (listing the entire requirements of claim 9).  Appellant also argues that the Examiner has used improper hindsight, and that it is not clear based on the teaching of the cited art why one skilled in the art would provide the specific method steps of claim 9 without impermissibly using appellant’s disclosure as a guide, with nothing in the cited art suggesting any reason for performing the method of claim 9, where it is further argued that the Examiner cannot re-arrange and re-engineer the steps and feature of the cited art to match appellant’s claim language, and that all of the claim limitations are not taught or suggested by the prior art, and thus proper rejections have not been made.
	Further rejection of dependent claims under 35 USC 103
	At pages 8-9 of the Appeal Brief of March 4, 2022, it is argued that each of the dependent claims have features that in combination with the limitations of claim 9 are not disclosed by the proposed combination.
	The Examiner’s Response
	As to appellant’s initial argument that the cited art does not disclose all steps as presently claimed, while no individual reference cited gives all features  claimed, it is the Examiner’s position that the combination of references cited suggests all the features claimed, where the Examiner has detailed why with the cited art each feature claimed would be suggested using the combination of references in the rejection.  Note that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, simply listing all features claimed and stating that they are not provided appears to be simply a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
	As to the further arguments from page 5-6 of the Appeal Brief that there are unexpected benefits with reduced spallation, the Examiner disagrees. The Examiner notes that the declaration of January 26, 2021 is by an inventor in the case (so with an interest in the case) and is entirely opinion evidence with no objective, factual support (note MPEP 716.01(c)(III)).  As to the further argument and position in the declaration that the interlayer would unexpectedly reduce spallation, in the rejection using Yasuda (note (A)(1)) it is the Examiner’s position that reduced spallation would be specifically expected since the interlayer is to help prevent spallation and delamination noting the evidence/teaching supplied by Yasuda as discussed in the rejection (and note column 13, lines 15-25, where spalling is referred to).  Furthermore, in the rejection using Nissley and Darolia ‘001 (note (A)(2)), it is the Examiner’s position that there is an expectation of improving adhesion, which would therefore lower the amount of spallation (unadhering/unadherence) from the evidence/teaching supplied by these references as discussed in the rejection.  Therefore, the use of an alumina interlayer is understood to already be expected to reduce spalling, and it would not be an unexpected benefit to have reduced spalling.  Note "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art).  Furthermore, the declaration has not provided objective evidence of unexpected benefits/criticality for the specific method, and the opinion evidence is considered opposed by the prior art teachings as cited above, which shows that the use of an interlayer would be expected to reduce spalling.   Also note MPEP 716.02(b), where there is a burden on applicant to establish that the results are unexpected and significant, where appellant has not made such a showing.  Furthermore as to the argument that the temperature as to the interlayer application gives unexpected benefits, due to improved bonding at temperatures between 600-1600 degrees F, the cited reference to ‘451 would suggested improved adherence (bonding) at overlapping temperatures, and thus gives evidence that opposes the opinion evidence in the declaration, since it indicates improvement expected with heating.  No showing of criticality with objective evidence is made. Note. Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991) (conclusory statements that results were "unexpected," unsupported by objective factual evidence, were considered but were not found to be of substantial evidentiary value).  Here there is no showing as to why the specific range gives better results than the range of ‘451, for example. Furthermore as to any unexpected benefits from the abrasive layer being applied at a lower 200-1200 degrees F temperature from managing the coating modulus and resultant stresses (as described at paragraph 3 of the declaration), the reference to Zajchowski as cited in the rejection indicates the benefits of using temperatures within that range as a result effective variable that influences the structure of the coating, thus indicating that improvements are expected with the heating.  As to benefits of the temperature being specifically 400 degrees F lower than the interlayer formation substrate/bond coat temperature, firstly, the declaration refers to 200-1200 degrees F overall temperature, a different range, and secondly, as to the temperature being generally lower than that of the substrate/bond coat temperature for interlayer formation, general reference to managing the coating modulus and resultant stresses is referred to, but there is no indication of why this would depend on the temperature being lower, rather than simply in the temperature range provided, and as well why a general managing gives better results. There is also no reference to that specific temperature (400 degrees F less than the interlayer formation substrate/bond coat temperature) giving special benefits over the specification described range of 400-1400 degrees F less than the interlayer formation substrate/bond coat temperature. Furthermore, no objective showing is made as to criticality for what is specifically claimed. Note. Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991) (conclusory statements that results were "unexpected," unsupported by objective factual evidence, were considered but were not found to be of substantial evidentiary value), where here reference to managing modulus and stresses are not objective factual evidence.   As to the interlayer with a thickness as claimed not typically giving reduced spallation, Yasuda appears to refute this, indicating how interlayers of similar material, of high hardness, and applicable by plasma spraying, including with overlapping  thickness and example thickness in the claimed range, would be expected to give reduced spallation.  Again, appellant has not shown further benefits over such already expected improvement.  There is also no indication of what surprising robustness or durability will occur given the suggestion of reduced spallation (so longer lasting, and therefore more robust and durable) already from the cited art as discussed above. Therefore, although considered, the opinion evidence in declaration is not considered to overcome the rejection noting the rebuttal evidence of the art of record acting as evidence against the indication of unexpected results and lack of factual data, for example, and the issues as discussed above.  As to the citation of 0043 of the specification as to improving spallation resistance, the same position as to expected spallation improvement as discussed above would apply.  0044 of the specification refers to temperatures that can be used during application but indicates no specific benefits.
	Furthermore, as to the arguments at page 6 of the Appeal Brief that Guo would not provide an interlayer, with an interlayer giving higher stresses, and may actually increase spallation, the Examiner disagrees that this would be an expected problem.  As to the declaration statement at paragraph 4 of this as to  ‘972 (Guo), the Examiner notes that the rejections discusses why it would be suggested to modify Guo to provide the interlayer.  Therefore, although considered, the opinion evidence in declaration is not considered to overcome the rejection noting the rebuttal evidence of the art of record acting as evidence against the indication of unexpected results and lack of factual data, for example, and the issues as discussed above, where it is discussed as to why the references to Yasuda, etc. would suggest that the use of an alumina interlayer would be expected to reduce spallation. As to arguments with regard to Freling, the Examiner notes that the reference to Freling was not used in the above rejections of claim 9.  Furthermore, as to Guo not providing the interlayer features claimed, the additional references cited, as discussed in the rejection, provide the suggestion to provide the interlayer and heating features claimed.
As to the references not providing all the steps claimed, the Examiner disagrees. While no single reference provides all the steps, as discussed in the rejections above, from the combination of the references all the steps are suggested. Appellant has not discussed what specifically would be missing except as to generally all features of claim 9. The combination of references suggests this, noting the detailed discussion in the rejections. As to the use of appellant’s application as a guide and hindsight, In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, the Examiner has discussed in detail why each reference would be suggested to be combined, giving the steps as claimed, and also why all features would be taught, where appellant has not pointed to exactly what is missing other than the general statements as to the entire features of the claim 9.  Similarly, the Examiner has not improperly re-arranged or re-engineered to the steps and features of the cited art and has provided all claim limitations in the rejections.
As to the dependent claims, as to claim 17, the additional roughening of the abrasive layer is taught by Guo as discussed in the rejection, and the other features of claim 9 are suggested and the Examiner maintains her position that claim 9 would have been obvious as discussed above, and therefore the rejection of claim 17 is also maintained.
As to dependent claims 18 and 19, the claimed rotator land features are further provided from the suggestion of the additional reference to Freling ‘835 (note that claims 18 and 19 were rejected as discussed at paragraphs 15 and 17 of the October 4, 2021 Office Action further using Freling ‘835 (Freling et al US 2008/0219835)) and the other features of claim 9 are suggested and the Examiner maintains her position that claim 9 would have been obvious as discussed above, and therefore the rejection of claims 18 and 19 is also maintained.
As to dependent claim 20, the interlayer thickness is suggested by Yasuda (when using rejection (A)(1)) or Nissley and Hasz (when using rejection (A)(2)) as discussed in the rejections, and the other features of claim 9 are suggested and the Examiner maintains her position that claim 9 would have been obvious as discussed above, and therefore the rejection of claim 20 is also maintained.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718                        
                                                                                                                                                                                
Conferees:

Gordon Baldwin
/GORDON BALDWIN/Supervisory Patent Examiner, Art Unit 1718                                                                                                                                                                                                        
/Jennifer McNeil/Primary Examiner, TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.